EXHIBIT ATTORNEY-CLIENT HOURLY FEE AGREEMENT, DATED FEBRUARY 23, 2008 AND AMENDMENT TO ATTORNEY-CLIENT HOURLY FEE AGREEMENT, DATED OCTOBER 1, 2008 SHAUB & WILLIAMS LLP DAVID R. SHAUB ATTORNEYS AT LAW OF COUNSEL LESLIE G. WILLIAMS EDWARD EVERETT VAILL LISBETH BOSSHART 1212 WILSHIRE BOULEVARD, SUITE 205 DONALD G. DAVIS JOHN A. SHELLEY KIM M. TOMMASELLI LOS ANGELES CALIFORNIA, 90025 ALICE A. SUN YASMIN MANG JENNIFER M. McCALLUM TELEPHONE:(310) 826-6678 FACSIMILE:(310) 826-8042 E-MAIL:LAWFIRM@SW-LAW.COM ATTORNEY - CLIENT HOURLY FEE AGREEMENT This is the written fee agreement (“Agement”) that California law or tiJ.y requires an attorney to have with a client. Shaub & Williai LLP (“Attorney”) will provide legal services to the undersigned client(s) Who’s Your Daddy, Inc, Nevada Corporation, (”Client”) on the terms set forth below. The firm is a limited liability partnership (LLP), registered with the California Secretary of State and the State Bar of California. The partners and other professionals of an LLP are responsible for their own tortious conduct but not for the misconduct of others. The assets of an LLP, including amounts payable to clients under any policies of insurance covering errors and omissions of professionals of the firm, are available to satisfy claims against the LLP. 1.CONDITIONS. This Agreement will not take effect, and Attorney will have no obligation to provide legal services until Client returns this Agreement signed by Client and Client pays the initial retainer called for under Article 7 below. 2.SCOPEOFSERVICES. Client hires Attorney to provide legal services in the following matter: Sacks Motor Sports, Inc. v. Who ‘s Your Daddy, Inc. Arbitral Award Rulingand all matters incidental thereto. If Client requests that Attorney provide legal services in other matters, the provision of those services also will be governed by this Agreement. 3.AUTHORIZATION BY CLIENT. Attorney is authorized by Client to perform any service for and on Client’s behalf to do all things which Attorney considers necessary, appropriate or advisable to resolve or complete the matters for which Client has requested Attorney’s services. 4.FEES. Client hereby agrees to pay Attorney’s fees which are based upon the time expended and required to represent Client in the above-described matters; without limiting the foregoing, Attorney will charge Client for the time Attorney spends on telephone calls relating to Client’s matter, including but not limited to calls with Client, witnesses, experts, consultants, investigators and other persons hired for the matter as well as any co-counsel, opposing counsel and court and administrative agency personnel; the legal personnel assigned to Client’s matters will confer among themselves about the matters as required; when they do confer, each person will charge for the time expended; likewise, if more than one of Attorney’s legal personnel attends a meeting, hearing or other proceeding, each will charge for the time spent; Attorney will charge for waiting time in court and elsewhere and for travel time both local and out of town. Attorney may pay a referral fee to an attorney who referred this matter. The referral fee will not increase the fees charged to Client. Client consents to this referral fee. Time is charged in minimum units of 1/10th (0.1) of an hour. ASSOCIATED WITH LAW OFFICES OF JOHN E. WAGNER INTELLECTUAL PROPERTY LAWYERS – GLENDALE, CALIFORNIA 5.BILLING RATES. Attorney’s current billing rates are as follows: Partners/Of Counsel US $285 - 350 per hour Associates US $175 - 275 per hour Clerks/Paralegals US $ 60 - 80 per hour 6.INCREASES IN FEES. Attorney may from time to time find it necessary to increase its hourly billing rates.
